EMPLOYMENT AGREEMENT

 

This Employment Agreement is made and entered into this 15th day of February,
2006, by and between Alchemy Enterprises, Ltd., a Nevada corporation (the
"Company"), and Harold Sciotto, an individual ("Employee").

 

PREAMBLE

 

The Board of Directors of the Company recognizes Employee's potential
contribution to the growth and success of the Company and desires to assure the
Company of Employee's employment in an executive capacity as Chief Financial
Officer and to compensate him therefor. Employee wants to be employed by the
Company and to commit himself to serve the Company on the terms herein provided.

 

The Company hereby employs Executive as Chief Financial Officer, subject to the
supervision and direction of the Company's Board of Directors.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties, the parties agree as follows:

 

1. DEFINITIONS

 

"Benefits" shall mean all the fringe benefits approved by the Board from time to
time and established by the Company for the benefit of employees generally
and/or for key employees of the Company as a class, including, but not limited
to, regular holidays, vacations, absences resulting from illness or accident,
health insurance, disability and medical plans (including dental and
prescription drug), group life insurance, and pension, profit-sharing and stock
bonus plans or their equivalent.

 

"Board" shall mean the Board of Directors of the Company, together with an
executive committee thereof (if any), as same shall be constituted from time to
time.

 

"Cause" for termination shall mean (i) Employee's final conviction of a felony
involving a crime of moral turpitude, (ii) acts of Employee which, in the
judgment of the Board, constitute willful fraud on the part of Employee in
connection with his duties under this Agreement, including but not limited to
misappropriation or embezzlement in the performance of duties as an employee of
the Company, or willfully engaging in conduct materially injurious to the
Company and in violation of the covenants contained in this Agreement, or
(iii) gross misconduct, including but not limited to the willful failure of
Employee either to (a) continue to obey lawful written instruction of the Board
after thirty (30) days notice in writing of Employee's failure to do so and the
Board's intention to terminate Employee if such failure is not corrected, or
(b) correct any conduct of Employee which constitutes a material breach of this
Agreement after thirty (30) days notice in writing of Employee's failure to do
so and the Board's intention to terminate Employee if such failure is not
corrected.

 

"Disability" shall mean a written determination by a physician mutually
agreeable to the Company and Employee (or, in the event of Employee's total
physical or mental disability, Employee's legal representative) that Employee is
physically or mentally unable to perform his duties of Chief Financial Officer
under this Agreement and that such disability can reasonably be expected to
continue for a period of six (6) consecutive months or for shorter periods
aggregating one hundred and eighty (180) days in any twelve-(12)-month period.

 

"Person" shall mean any natural person, incorporated entity, limited or general
partnership, business trust, association, agency (governmental or private),
division, political sovereign, or subdivision or instrumentality, including
those groups identified as "persons" in '' 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934.

 

"Reorganization" shall mean any transaction, or any series of transactions
consummated in a 12-month period, pursuant to which any Person acquires (by
merger, acquisition, or otherwise) all or substantially all of the assets of the
Company or the then outstanding equity securities of the Company and the Company
is not the

 

1

 


--------------------------------------------------------------------------------



 

surviving entity, the Company being deemed surviving if and only if the majority
of the Board of Directors of the ultimate parent of the surviving entity were
directors of the Company prior to its organization.

 

"Territory" shall mean any state of the United States and any equivalent section
or area of any country in which the Company has revenue-producing customers or
activities.

 

"Company" shall mean Alchemy Enterprises, Ltd., a Nevada corporation, together
with such subsidiaries of the Company as may from time to time exist.

 

2. POSITION, RESPONSIBILITIES, AND TERM OF EMPLOYMENT.

 

2.01       Position. Employee shall serve as Chief Financial Officer and in such
additional management position(s) as the Board shall designate. In such capacity
Employee shall, subject to the bylaws of the Company, and to the direction of
the Board, serve the Company by performing such duties and carrying out such
responsibilities as are normally related to the positions of Chief Financial
Officer in accordance with the standards of the industry. The Board shall either
vote, or recommend to the shareholders of the Company, as appropriate, that
during the term of employment pursuant to this Agreement: (i) Employee be
nominated for election as a director at each meeting of shareholders held for
the election of directors; (ii) Employee be elected to and continued in the
office of Secretary and Treasurer of the Company and such of its subsidiaries as
he may select (and such other office, if any, as shall be denominated that of
the Chief Financial Officer of the Company or such subsidiary in the Company's
or such subsidiary's Bylaws or other constituent instruments); (iii) Employee be
elected to and continued on the Board of each subsidiary of the Company, (iv) if
the Board of the Company or any of its subsidiaries shall appoint an executive
committee (or similar committee authorized to exercise the general powers of the
Board), Employee be elected to and continued on such committee; and (v) neither
the Company nor any of its subsidiaries shall confer on any other officer or
employee authority, responsibility, powers or prerogatives superior or equal to
the authority, responsibility, prerogatives and powers vested in Employee
hereunder.

 

2.02       Best Efforts Covenant. Employee will, to the best of his ability,
devote his full professional and business time and best efforts to the
performance of his duties for the Company and its subsidiaries and affiliates.

 

2.03       Confidential Information. Employee recognizes and acknowledges that
the Company's trade secrets and proprietary information and know-how, as they
may exist from time to time ("Confidential Information"), are valuable, special
and unique assets of the Company's business, access to and knowledge of which
are essential to the performance of Employee's duties hereunder. Employee will
not, during or after the term of his employment by the Company, in whole or in
part, disclose such secrets, information or know-how to any Person for any
reason or purpose whatsoever, nor shall Employee make use of any such property
for his own purposes or for the benefit of any Person (except the Company) under
any circumstances during or after the term of his employment, provided that
after the term of his employment these restrictions shall not apply to such
secrets, information and know-how which are then in the public domain (provided
that Employee was not responsible, directly or indirectly, for such secrets,
information or processes entering the public domain without the Company's
consent). Employee shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent disclosure of any thereof is
specifically required by law; provided, however, that in the event disclosure is
required by applicable law, the Employee shall provide the Company with prompt
notice of such requirement, prior to making any disclosure, so that the Company
may seek an appropriate protective order. Employee agrees to hold as the
Company's property all memoranda, books, papers, letters, customer lists,
processes, computer software, records, financial information, policy and
procedure manuals, training and recruiting procedures and other data, and all
copies thereof and therefrom, in any way relating to the Company's business and
affairs, whether made by him or otherwise coming into his possession, and on
termination of his employment, or on demand of the Company at any time, to
deliver the same to the Company. Employee agrees that he will not use or
disclose to other employees of the Company, during the term of this Agreement,
confidential information belonging to his former employers.

 

Employee shall use his best efforts to prevent the removal of any Confidential
Information from the premises of the Company, except as required in his normal
course of employment by the Company. Employee shall

 

2

 


--------------------------------------------------------------------------------



 

use his best efforts to cause all persons or entities to whom any Confidential
Information shall be disclosed by him hereunder to observe the terms and
conditions set forth herein as though each such person or entity was bound
hereby.

 

2.04       Nonsolicitation. Except with the prior written consent of the Board,
Employee shall not solicit customers, clients or employees of the Company or any
of its affiliates for a period of twelve (12) months from the date of the
expiration of this Agreement. Without limiting the generality of the foregoing,
Employee will not willfully canvas, solicit nor accept any such business in
competition with the business of the Company from any customers of the Company
with whom Employee had contact during, or of which Employee had knowledge solely
as a result of, his performance of services for the Company pursuant to this
Agreement. Employee will not directly or indirectly request, induce or advise
any customers of the Company with whom Employee had contact during the term of
this Agreement to withdraw, curtail or cancel their business with the Company.
Employee will not induce or attempt to induce any employee of the Company to
terminate his/her employment with the Company.

 

2.04A Corporate Opportunity. If during the term of this Agreement and for one
year thereafter, Employee identifies, or otherwise becomes aware of the
identification by the Company of, any Acquisition Opportunity, all rights in
such Acquisition Opportunity (as between the Company and Employee) shall belong
solely to the Company. As used herein, "Acquisition Opportunity" means any
entity engaged in the business in which the Company is or actively proposes to
engage in any territory in the world in which the Company is conducting or
proposes to conduct material activities.

 

2.05       Records, Files. All records, files, drawings, documents, equipment
and the like relating to the business of the Company which are prepared or used
by Employee during the term of his employment under this Agreement shall be and
shall remain the sole property of the Company.

 

2.06       Equitable Relief. Employee acknowledges that his services to the
Company are of a unique character which give them a special value to the
Company. Employee further recognizes that violations by Employee of any one or
more of the provisions of this Section 2 may give rise to losses or damages for
which the Company cannot be reasonably or adequately compensated in an action at
law and that such violations may result in irreparable and continuing harm to
the Company. Employee agrees that, therefore, in addition to any other remedy
which the Company may have at law and equity, including the right to withhold
any payment of compensation under Section 4 of this Agreement, the Company shall
be entitled to injunctive relief to restrain any violation, actual or
threatened, by Employee of the provisions of this Agreement.

 

2.07       Property of the Company. All technologies developed, introduced or
conceived while employed by the Company, or extensions thereof, shall be and
shall remain the sole property of the Company.

 

3. COMPENSATION.

 

3.01       Base Compensation. The Company shall pay to Employee an annual base
salary in the amount of One Hundred Twenty Thousand Dollars and No Cents
($120,000), less taxes and other normal withholdings (hereinafter be referred to
as the "Minimum Annual Compensation"). There shall be an annual review for merit
by the Board and an increase as deemed appropriate to reflect the value of
services by Employee. At no time during the term of this Agreement shall
Employee's annual base salary fall below the Compensation amount (“Minimum
Annual Compensation”). In addition, if the Board increases Employee's Minimum
Annual Compensation at any time during the term of this Agreement, such
increased Minimum Annual Compensation shall become a floor below which
Employee's compensation shall not fall at any future time during the term of
this Agreement and shall become Minimum Annual Compensation.

 

3.02       Incentive Compensation. Employee shall be entitled to receive
payments under the Company's incentive compensation and/or bonus program(s) (as
in effect from time to time), if any, in such amounts as are determined by the
Company to be appropriate for similarly situated employees of the Company. Any
incentive compensation which is not deductible in the opinion of the Company's
counsel, under ' 162(m) of the Internal

 

3

 


--------------------------------------------------------------------------------



 

Revenue Code shall be deferred and paid, without interest, in the first year or
years when and to the extent such payment may be deducted, Employee's right to
such payment being absolute, subject only to the provisions of Section 2.07.

 

3.03       Participating in Benefits. Employee shall be entitled to all Benefits
for as long as such Benefits may remain in effect and/or any substitute or
additional Benefits made available in the future to similarly situated employees
of the Company, subject to and on a basis consistent with the terms, conditions
and overall administration of such Benefits adopted by the Company. Benefits
paid to Employee shall not be deemed to be in lieu of other compensation to
Employee hereunder as described in this Section 3.

 

4. TERMINATION.

 

4.01       Termination by Company for Other Than Cause. If during the term of
this Agreement the Company terminates the employment of Employee and such
termination is not for Cause, then, subject to the provisions of Section 2.07,
the Company shall pay to Employee an amount equal to the monthly portion of
Employee's Minimum Annual Compensation multiplied by the number of months
remaining in the term of this Agreement (the "Severance Period") until such time
as Employee shall become reemployed in a position consistent with Employee's
experience and stature. If Employee obtains new employment, no further
compensation shall be paid to Employee.

 

4.02       Constructive Discharge. If the Company fails to comply with the
provisions of Section 3, or engages in any other material breach of the terms of
this Agreement, Employee may at his option terminate his employment and such
termination shall be considered to be a termination of Employee's employment by
the Company for reasons other than "Cause."

 

4.03       Termination by the Company for Cause. The Company shall have the
right to terminate the employment of Employee for Cause. Effective as of the
date that the employment of Employee terminates by reason of Cause, this
Agreement shall terminate and no further payments of the Compensation described
in Section 3 (except for such remaining payments of Minimum Annual Compensation
under Section 3.01 relating to periods during which Employee was employed by the
Company) shall be made.

 

 

4.04

Termination on Account of Employee's Death.

 

 

(a) In the event of Employee's death during the term of this Agreement:

 

(1) This Agreement shall terminate except as provided in this Section; and

 

(2) The Company shall pay to Employee's beneficiary or beneficiaries (or to his
estate if he fails to make such designation) in accordance with the terms of
Section 4.01.

 

(b) Employee may designate one or more beneficiaries for the purposes of this
Section by making a written designation and delivering such designation to a
Vice President or the Treasurer of the Company. If Employee makes more than one
such written designation, the designation last received before Employee's death
shall control.

 

4.05       Termination on Account of Employee's Disability. If Employee ceases
to perform services for the Company because he is suffering from a medically
determinable disability and is therefore incapable of performing such services,
the Company shall be obligated to pay Employee an amount equal to two-thirds
(2/3) of Employee's Minimum Annual Compensation as in effect on the date of
Employee's cessation of services by reason of disability less any amounts paid
to Employee as Workers Compensation, Social Security Disability benefits (or any
other disability benefits paid to Employee as federal, state, or local
disability benefits) and any amounts paid to Employee as disability payments
under any disability plan or program for a period ending on the earlier of:
(a) the date that Employee again becomes employed in a significant manner and on
a substantially full-time basis; (b) the date that Employee attains normal
retirement age, as such age is defined in a retirement plan maintained by the
Company; or

 

4

 


--------------------------------------------------------------------------------



 

(c) Employee begins to receive retirement benefits from a retirement plan
maintained by the Company.

 

5. MISCELLANEOUS.

 

5.01       Assignment. This Agreement and the rights and obligations of the
parties hereto shall bind and inure to the benefit of each of the parties hereto
and shall also bind and inure to the benefit of any successor or successors of
the Company in a reorganization, merger or consolidation and any assignee of all
or substantially all of the Company's business and properties, but, except as to
any such successor of the Company, neither this Agreement nor any rights or
benefits hereunder may be assigned by the Company or Employee.

 

5.02       Initial Term and Extensions. Except as otherwise provided, the term
of this Agreement shall be one (1) year commencing with the effective date
hereof. On the first anniversary of the effective date, and on each subsequent
annual anniversary of the effective date thereafter, the Agreement shall be
automatically extended for an additional year unless either party notifies the
other in writing more than 30 days prior to the relevant anniversary date that
the Agreement is no longer to be extended.

 

5.03              Governing Law. This Agreement shall be construed in accordance
with and governed for all purposes by the laws of the State of Utah.

 

5.04       Interpretation. In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, but this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

5.05       Notice. Any notice required or permitted to be given hereunder shall
be effective when received and shall be sufficient if in writing and if
personally delivered or sent by prepaid cable, telex or registered air mail,
return receipt requested, to the party to receive such notice at its address set
forth at the end of this Agreement or at such other address as a party may by
notice specify to the other.

 

5.06       Amendment and Waiver. This Agreement may not be amended, supplemented
or waived except by a writing signed by the party against which such amendment
or waiver is to be enforced. The waiver by any party of a breach of any
provision of this Agreement shall not operate to, or be construed as a waiver
of, any other breach of that provision nor as a waiver of any breach of another
provision.

 

5.07       Binding Effect. Subject to the provisions of Section 4 hereof, this
Agreement shall be binding on the successors and assigns of the parties hereto.

 

All obligations of Employee with respect to any Shares covered by this Agreement
shall, as the context requires, bind Employee's spouse and the divorce or death
of such spouse shall not vitiate the binding nature of such obligation.

 

5.08       Survival of Rights and Obligations. All rights and obligations of
Employee or the Company arising during the term of this Agreement shall continue
to have full force and effect after the termination of this Agreement unless
otherwise provided herein.

 

 

5

 


--------------------------------------------------------------------------------



 

 



ALCHEMY ENTERPRISES, LTD. (COMPANY)

 

Sign:

/s/ Harold Sciotto

Print:

Harold Sciotto

Position:

President

Dated:

February 15, 2006

 

 

 

 

HAROLD SCIOTTO (EMPLOYEE)

 

Sign:

/s/ Harold Sciotto

Print:

Harold Sciotto

Dated:

February 15, 2006

 

 

 

 

 

6

 

 